IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                             )
                                               )
       v.                                      )          ID Nos. 1406013836,
                                               )                  1410019214
DEVIN J. HOLT,                                 )
                                               )
       Defendant.                              )

                             Date Submitted:       June 15, 2020
                             Date Decided:         July 20, 2020

                                          ORDER

       Upon consideration of Defendant’s Motion for Modification of Sentence; 1

Superior Court Criminal Rule 35; the facts, arguments, and legal authorities set forth

in Defendant’s Motion; statutory and decisional law; and the record in this case, IT

APPEARS THAT:

       1.     On January 5, 2015, Defendant Devin Holt pled guilty to Burglary

Second Degree, Theft of a Firearm, and Conspiracy Second Degree. 2 Then, on May

26, 2015, Defendant pled guilty to two counts of Robbery First Degree, Robbery

Second Degree, and Conspiracy Second Degree.3

       2.     By Order dated October 9, 2015, effective October 28, 2014, 4



1
  Case No. 1406013836, D.I. 39; Case No. 1410019214, D.I. 38.
2
  Case No. 1406013836, D.I. 18.
3
  Case No. 1410019214, D.I. 19. The sentences for these crimes are at issue in this Motion, and
therefore, the Court, hereinafter, will only cite to Case No. 1410019214.
4
  Case No. 1410019214, D.I. 26.
Defendant was sentenced as follows: for Robbery First Degree, IN14-11-0545, 10

years at Level V Key South at Sussex Correctional Center with credit for 19 days

previously served, suspended after 3 years and 2 months for 6 years and 10 months

at Level IV Crest Program, suspended after successful completion of the Crest

Program, followed by 18 months at Level III Crest Aftercare; for Robbery First

Degree, IN14-11-0216, 10 years at Level V, suspended after 3 years and 2 months

for 18 months at Level III; for Burglary Second Degree, IN14-09-1162, 8 years at

Level V, suspended after 1 year for 18 months at Level III; for Robbery Second

Degree, IN14-11-0219, 5 years at Level V, suspended for 18 months at Level III; for

Theft of a Firearm, IN14-09-1164, 3 years at Level V, suspended after 2 months for

1 year at Level III; for Conspiracy Second Degree, IN14-11-0226, 2 years at Level

V, suspended for 1 year at Level III. 5

       3.     On June 15, 2020, Defendant filed the instant Motion, asking the Court

to modify the Level IV and Level III portions of his sentence for Robbery First

Degree, IN14-11-0545, by changing “Level IV Crest Program” to “Level IV Home

Confinement” and “Level III Crest Aftercare” to “Level III probation.”6 In support

of his Motion, Defendant asserts that Home Confinement will be “more beneficial”



5
  All probation is concurrent. On September 16, 2016, the Court modified the Sentence Order to
reflect that the language of 11 Del. C. §4204(k) had been removed as to the custody portion for
Criminal Action Numbers IN14-11-0545, IN14-11-0216, and IN14-09-1162. All other terms and
conditions remained the same. See Case No. 1410019214, D.I. 35.
6
  Case No. 1410019214, D.I. 38.
                                               2
to his substance abuse treatment and the Crest Program is “counterproductive.” 7

Defendant also cites to his participation in numerous education and rehabilitation

programs while incarcerated. 8

       4.      Superior Court Criminal Rule 35 governs motions for modification of

sentence. Pursuant to Criminal Rule 35(b), “[t]he Court may . . . reduce the . . . the

term or conditions of partial confinement or probation, at any time.” Defendant’s

Motion is not time-barred because he seeks to modify the Level III and Level IV

portions of his sentence.

       5.      While the Court commends Defendant for his rehabilitation efforts, the

Court finds that Defendant’s sentences are appropriate for all the reasons stated at

the time of sentencing. 9 No additional information has been provided to the Court

that would warrant a reduction or modification of these sentences.




7
   Id. Defendant states that Home Confinement will be more beneficial “to allow [him] the
opportunity to continue his treatment . . . in society where [he] can learn how to deal with day to
day life.”
8
  Id. The following certificates were attached to Defendant’s Motion: (1) James H. Groves High
School Diploma; (2) Writing Attainment COA2; (3) Attitude for Success Group; (4) Likeskills –
MRT; (5) American Traffic Safety Services Association – Certified Flagger; (6) The Freedom
From Within Group; (7) Citizenship Skills Attainment; and (8) T.E.M.P.O. Substance Abuse and
Relapse Prevention Program.
9
  See Case No. 1410019214, D.I. 26. The sentence at issue takes into account the following
aggravating factors: (1) Defendant’s undue appreciation of offense; (2) Defendant’s custody status
at the time of the offense; (3) Defendant’s escalation of criminal activity; and (4) Defendant’s prior
abuse of the victims.
                                                   3
     NOW, THEREFORE, IT IS HEREBY ORDERED that Defendant’s

Motion for Modification of Sentence is DENIED.

     IT IS SO ORDERED.



                                                 Jan R. Jurden
                                         Jan R. Jurden, President Judge




Original to Prothonotary:
cc: Devin J. Holt (SBI# 00677388)
      Annemarie H. Puit, DAG
                                     4